Questions of fact exist as to the title ownership of the premises. Plaintiff has established that, at one time, the premises were owned by a corporation named Rockefeller Center, Inc. While the present defendant denies that it is the same corporation, no evidence has been adduced regarding whether a corporate entity of the same name existed in the past or whether the present defendant is related to a prior corporation of the same name. Under these circumstances, the motion was properly denied. Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.